     CASE 0:20-cv-01302-WMW-DTS Document 51 Filed 07/29/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


 Jared Goyette, Craig Lassig, and The                         Court File No. 0:20-cv-1302
 Communications Workers of America, on                                       (WMW/DTS)
 behalf of themselves and other similarly
 situated individuals,

                Plaintiffs,
          v.                                      [PROPOSED] ORDER EXTENDING
                                                      DEFENDANTS’ TIME TO
 City of Minneapolis; Minneapolis Chief              RESPOND TO PLAINTIFFS’
 of Police Medaria Arradondo in his               SECOND AMENDED COMPLAINT
 individual and official capacity,
 Minneapolis Police Lieutenant Robert
 Kroll, in his individual and official
 capacity, Minnesota Department of
 Public Safety Commissioner John
 Harrington, in his individual and official
 capacity, Minnesota State Patrol Colonel
 Matthew Langer, in his individual and
 official capacity, and John Does 1-2, in
 their individual and official capacities,

                Defendants.


         Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED THAT the time for

the Defendants to respond to Plaintiffs’ Second Amended Complaint is September 14, 2020.



Dated:                                            ______________________
                                                  Wilhelmina M. Wright
                                                  United States District Judge
